Order entered April 15, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00157-CV

                        JUSTINA MAGALLON, Appellant

                                          V.

                         RAMON MAGALLON, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-02829

                                       ORDER

      Before the Court is appellant’s motion to extend time to file her brief. We

GRANT the motion and ORDER the brief received by the Clerk of the Court

April 13, 2020 filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE